DETAILED ACTION
The present application, filed on 09/30/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Third Office Action on the merits in response to applicant’s filing from 04/17/2022.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2019-193498, filed on 10/24/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s amendments and arguments, filed 04/17/2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Duong (DE 10-2007-047402 B3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong (DE 102007047402).
Regarding claim 1, Duong discloses {Figures 1-2} a vehicle {1} comprising: a floor panel {Figure 1}; a rocker {2, 2’} extending along a side edge of the floor panel; a rear side member {5, 5’} located on a rear side of the rocker {2, 2’} and extending along a front-rear direction of the vehicle; and a suspension {Figure 1}; wherein the suspension comprises: a trailing arm {35}; and a bracket {36} connected to the trailing arm via a bush {39}, and the bracket {36} is fastened to the rocker {2, 2’} at a first fastening point by a first bolt {41 (16, 18)} and fastened to the rear side member {5, 5’} at a second fastening point by a second bolt {41 (17, 19)}.
Regarding claim 6, Duong discloses {Figure 1} a central axis {along 12, 12’} of the rear side member {5, 5’} is located closer to a center of the vehicle {1} than a central axis of the rocker {2, 2’} at a connection between the rear side member {5, 5’} and the rocker {2, 2’}, creating a lateral gap {14} between each respective rear side member and rocker with respect to a central axis.
Regarding claim 7, Duong discloses {Figure 2} the bracket {36 (including flanges 38)} is located such that the bracket overlaps the rocker {2, 2’} when the bracket {36} is viewed from below.   

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614